Citation Nr: 1445031	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  13-08 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
Memorial Programs Service Processing Site, in
Ft. Leavenworth, Kansas


THE ISSUE

Entitlement to a Government-furnished headstone or grave marker.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran had active service from July 1943 to December 1946, and from December 1954 to December 1973.  The Veteran died in June 1978.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) National Cemetery Administration (NCA), Memorial Programs Service Processing Site, in Ft. Leavenworth, Kansas, that denied the appellant's claim for a Government-furnished headstone or grave marker.


FINDINGS OF FACT

1. The Veteran died prior to November 1, 1990. 

2. The Veteran is interred in a private cemetery and his grave is currently marked with a privately-purchased headstone/grave marker.


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or grave marker have not been met.  38 U.S.C.A. § 2306 (West 2002); 38 C.F.R. § 38.631 (2013). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  Because the claim at issue is limited to statutory interpretation, the notice provisions do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004).  Accordingly, there is no prejudice toward the appellant in proceeding with the adjudication of her claim and no further need to discuss the duties to notify and assist. 

II. Entitlement to a Government-furnished headstone or grave marker

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402 (West 2002); 38 C.F.R. § 38.620(a) (2013).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A.             § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  

VA is authorized to furnish a headstone or marker allowance for unmarked graves under 38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.630-38.633.  Pursuant to 38 U.S.C.A. § 2306(a) , the Secretary shall furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of the following: (1) any individual buried in a national cemetery or in a post cemetery; (2) any individual eligible for burial in a national cemetery (but not buried there) except for those persons or classes of persons enumerated in section 2402(4), (5), and (6) of this title; (3) Soldiers of the Union and Confederate Armies of the Civil War; (4) any individual described in section 2402(5) of this title who is buried in a veteran's cemetery owned by a State; and (5) any individual who at the time of death was entitled to retired pay under chapter 1223 of title 10 [10 U.S.C. §§ 12731 et seq.] or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age. 

Under 38 U.S.C.A. § 2306(d) , the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of an individual described in paragraph (2) or (5) of subsection (a) who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  Such a headstone or marker may be furnished only if the individual making the request for the Government headstone or marker certifies to the Secretary that the headstone or marker will be placed on the grave for which the headstone or marker is requested, or, if placement on the grave is impossible or impracticable, as close as possible to the grave within the grounds of the cemetery in which the grave is located. 

Pursuant to the corresponding regulatory provisions under 38 C.F.R. § 38.631(a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery but is not an individual described in 38 U.S.C. § 2402(4), (5) , or (6), but only if the individual requesting the headstone or marker certifies on VA Form 40-1330 that it will be placed on the grave for which it is requested or, if placement on the grave is impossible or impracticable, as close to the grave as possible within the grounds of the private cemetery where the grave is located.  38 C.F.R. § 38.631(a), (b) (2013). 

In October 2012, the appellant filed an Application for Standard Government Headstone or Marker.  The appellant indicated that she was a next of kin of the Veteran, and specifically the Veteran's daughter.  The appellant reported that the Veteran died in June 1978 and that he served during the World War II, Korean War, and Vietnam eras.  The appellant reported that a grave was located at Clairmont Memorial Gardens, in Winchester, Kentucky.  The appellant also indicated, in a separate statement dated October 20, 2012, that the Veteran's grave was marked with a private marker.  The appellant went on to note that she would like a VA headstone to be placed in the private cemetery noted above. The appellant has further argued that the marker was not a VA marker.  However, the fact remains that the grave is marked, and is therefore not an unmarked grave.

While the Board is exceptionally sympathetic to the appellant's desire to recognize the Veteran's long and honorable military career with a VA marker, unfortunately, regulations currently in effect prohibit VA from taking such action.  The Board acknowledges the appellant's contentions on her January 2013 formal appeal (VA Form 9), in which she correctly pointed out that the Veteran may have qualified for a VA marker based upon 38 U.S.C.A. § 2306(d).  However, such an exemption is not available in this case, as the Veteran's death pre-dated November 1, 1990, and is therefore prohibited from such benefit pursuant to 38 C.F.R. § 38.631(b)(1).

This is a case where the law is dispositive.  Given the foregoing, the claim seeking eligibility for a Government-furnished headstone or marker must be denied based on the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).
 

ORDER

Entitlement to a Government-furnished headstone or grave marker is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


